Bullard, J.,

delivered the opinion of the court.
The plaintiffs alleging that they are the widow and heirs of James Sides, deceased, set up title to certain slaves in possession of the defendants, and sue for their recovery. The defendants derive title to them under the last will and testament of Job Keys, who, they allege, purchased them in his life-time, of the ancestor of the plaintiffs. The cause was tried by a jury in the court below, who found a verdict in favor of the defendants, and the plaintiffs appealed.
The sale from Sides to Keys, which was given in evidence, is a private act, under the ordinary mark of the vendor. Its execution is sworn to by one of the subscribing witnesses. It to have been executed in the of East *146Rouge, on the 28th of February, 1825. To rebut this evi<jence the plaintiff exhibited to the jury, a power of attorney executed by Sides, by which he constituted the same Job Keys his attorney in fact, with power to sell and dispose of any property of the principal, in the parish of East Baton Rouge, bearing the same identical date, and executed and acknowledged before a justice of the peace, in the county of Copiah, in the state of Mississippi, at a distance of one h undred and seventy miles from Baton Rouge. This power of attorney was accepted by Job Keys, who proceeded to act un(jer jt and actually disposed of certain property of the . .... ..... . „. . _ . . principal. In addition to this, it is shown that Sides had ielt the State, to avoid a criminal prosecution, had confided his pr0perty to Keys, and never returned except on one occasion, r r J J 7 1 7 and then clandestinely. These circumstances raise such violent presumption of forgery and perjury, the two instruments seem so utterly inconsistent with each other, the one J 7 appearing from the evidence before us, to render it impossible that the other can be genuine, that we feel ourselves bound to set aside the verdict.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be annulled and reversed, and that the case be remanded for a new trial, and that the defendants .and appellees pay the costs of the appeal.